Citation Nr: 0101510	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C resulting from VA medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January to April 1968.

This appeal arises from an October 1998 rating decision of 
the Huntington, West Virginia, Regional Office (RO) which 
determined that the veteran's hepatitis was not incurred as a 
result of his VA medical treatment.  He appealed this 
decision.


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran incurred the hepatitis C virus while staying at a 
VA domiciliary in 1997.


CONCLUSION OF LAW

The veteran is not entitled to compensation for hepatitis C 
as a result of his VA treatment in 1997.  38 U.S.C.A. 
§ 1151(a) (West Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service records does not reveal any 
treatment or diagnosis of hepatitis during his military 
service.  

The medical evidence of record fails to disclose any positive 
tests or diagnosis of hepatitis C prior to his admission to a 
VA facility on November 20, 1997.  In December 1997, the 
veteran was admitted to a VA domiciliary and a program for 
mentally ill chronic abusers (MICA), for treatment of alcohol 
abuse.  The discharge summary pertaining to his stay from 
November 1997 to early January 1998 indicated that he had a 
long history of polysubstance abuse.  He noted that he had 
started to use alcohol at the age of 13 and realized he had a 
problem with his use of alcohol when he was 22.  The veteran 
acknowledged that he started using heroin intravenously at 
age 45, and he described using a "bag" of heroin "a day" 
since February 1996 in order to cope with chronic pain.  The 
veteran also reported that he had tried to commit suicide 
prior to admission with a syringe filled with cocaine and 
heroin, but was stopped by a friend.  This reported history 
was similar to histories given during prior VA 
hospitalizations in December 1996 (the veteran reported being 
addicted to heroin since the age of 45 when he began using a 
bag daily), and May 1997 (the veteran began using heroin at 
the age of 45.)  Significantly, at his Board hearing in 
December 2000, the veteran denied any intravenous drug use 
and claimed he had only used heroin on "one occasion as a 
teenager."

On December 15, 1997, while still a patient in the MICA 
program, the veteran reported being very upset over the death 
of a roommate who had "bled to death" over the weekend and 
who had hepatitis.  The veteran was reportedly 
"traumatized" by this event and he feared that he had 
contracted the same disease.  On December 17, 1997, he 
reported that his contact with the deceased included 
comforting this individual and wiping his tears away.  He 
also alleged that the deceased individual had coughed in his 
face.  The veteran did not, however, report being exposed in 
any manner to the deceased's emesis, blood or feces.  An 
infectious control note of December 23, 1997 reported similar 
concerns expressed by the veteran.  This inpatient record 
described the same contact between the veteran and the 
deceased individual.  It was recommended that the veteran 
undergo blood testing to confirm if he had been exposed to an 
infectious disease.  Laboratory results of December 24, 1997 
indicated that the veteran was positive for hepatitis C virus 
antibodies.  

At his Board hearing in December 2000, the veteran claimed 
that he had been a friend of the deceased.  It was alleged 
that the deceased had vomited and defecated bloody fluid in 
the domiciliary room they shared, and the veteran helped the 
deceased clean up these messes because the individual was 
afraid that if he reported his problems to the domiciliary 
staff he would be admitted to the hospital.  The veteran 
asserted that he had open wounds on his hands due to dry skin 
and hangnails when he had cleaned up the individual's bodily 
fluids.

VA inpatient records indicate that during the last week of 
December 1997 the veteran began to complain of abdominal 
discomfort and gastrointestinal problems.  Multiple X-rays of 
his abdomen taken on December 30, 1997 found that his liver 
was not enlarged.  The impression was an unremarkable 
abdomen.  However, an abdominal ultrasound conducted eight 
days later found an enlarged liver.  The impressions included 
hepatomegaly.  The Board notes historically that discharge 
summaries of recent years indicate that the veteran has a 
medical history of lactose intolerance, gastrointestinal 
polyps, colon cancer, chronic pancreatitis, residuals of 
subtotal gastrectomy, and chronic pain syndrome.

A letter dated in April 1999, from a physician of the VA 
medical center indicated that the veteran had been roomed 
with the deceased individual from December 8 to December 14, 
1997.  This physician determined that release of medical 
information about the deceased was prohibited due to 
confidentiality laws.  It was noted by the physician that the 
veteran's medical records for this period failed to document 
that he had come into contact with the deceased individual's 
blood or that the veteran had any open lesions or sores.  
Noting that the American Liver Foundation had found that the 
incubation period for hepatitis C virus was minimally from 15 
to 150 days, and after taking into account the veteran's 
history, this physician opined that it was highly unlikely 
that he contracted hepatitis C virus through any exposure at 
the VA domiciliary.  It was this physician's judgment that it 
was far more likely that the veteran was exposed to the 
hepatitis C virus as a result of his lifestyle.

In a letter of May 1999, a VA psychiatrist noted the 
veteran's history of sharing a room with a patient that died 
of hepatitis C.  It was indicated that the veteran was found 
to be positive for hepatitis C virus antibodies on December 
24, 1997, "about 6 weeks after (sic)" the death of the 
patient.  This physician noted the veteran's history of 
polysubstance abuse and his claim that he had never been 
tested positive for hepatitis C prior to October 1997.  The 
psychiatrist concluded that the veteran "might have 
contracted Hepatitis C" from the deceased individual.

II.  Analysis

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A disability 
is a qualifying additional disability if the disability was 
not the result of the veterans willful misconduct and:

(1) The disability was caused by hospital care, medical 
or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and 
the proximate cause of the disability was:

(a) Carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or,

(b) An event not reasonably foreseeable; 

38 U.S.C.A. § 1151(a) (West Supp. 2000).

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act does away with the requirement that the 
veteran must submit a well-grounded claim prior to the duty 
to assist to be invoked.  However, the statement of the case 
(SOC) issued in June 1999 reveals that this claim was denied 
on the merits by the RO.  In fact, the record reveals that 
the RO did thorough and substantial development of the 
medical evidence concerning this claim.  Any further 
development of records regarding the veteran's roommates 
during his stay at a VA facility in December 1997 would be 
futile due to confidentiality laws as noted in the 
physician's letter of April 1999.  See 5 U.S.C. § 552a.  The 
veteran was notified of this development and the results in 
the SOC.  Therefore, the Board finds that VA has taken all 
reasonable steps to obtain relevant private and government 
records.  Specifically, VA has retrieved all pertinent 
records from the veteran's stay with a VA facility in 
December 1997 to include a statement from a physician on the 
staff of this facility.  At his Board hearing in December 
2000, the veteran indicated that he received Social Security 
Administration (SSA) disability benefits.  While these 
records are not contained in the claims file, the veteran's 
disability benefits are discussed in VA discharge summaries 
dated prior to December 1997.  As medical evidence from an 
award prior to December 1997 would not have any pertinent 
medical evidence regarding exposure to hepatitis C virus 
alleged during that month, the Board finds that these SSA 
records are not pertinent to the veteran's current claim and 
there is no duty to assist in obtaining these records.  See 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (There is no 
duty to assist in the development of records that are not 
relevant to a claim).

In the SOC of June 1999, the veteran was informed of the 
requirements of 38 U.S.C.A. § 1151 in establishing 
compensation for a disability incurred from VA treatment.  
The evidence used in determining his entitlement was also 
noted.  As the veteran has been notified of the requirements 
for service connection and provided with the opportunity to 
present evidence and arguments regarding this issue, it is 
determined that he will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Turning to the merits of the veteran's claim, in order to 
establish that the residuals of hepatitis C virus were the 
result of his VA hospitalization in December 1997, he must 
present competent evidence that a nexus exists between the 
two.  See Heuer v. Brown, 7 Vet. App. 379, 386-87 (1993).  
There is no evidence of record that the veteran is a 
healthcare professional, and thus, he cannot provide 
probative evidence of a diagnosis or etiology of a disorder.  
See Stadin v. Brown, 8 Vet. App. 280 (1995).  While he has 
claimed that he incurred hepatitis C virus from a roommate at 
a VA facility in December 1997, only a medical professional 
can make such a determination.  See Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).

There are two medical opinions of record that have expressed 
a determination regarding the etiology of the veteran's 
hepatitis C.  One is from a VA psychiatrist.  While this 
physician has indicated that the veteran "might have" 
contracted hepatitis C during his stay at the VA facility in 
December 1997, the language used in this opinion and the 
related history make it of minimal probative value.  Indeed, 
the language in this opinion at best indicates only a 
possibility ("might have") of a nexus between the veteran's 
claimed (but not proven) exposure to his roommate and his 
incurrance of hepatitis C virus.  Such an opinion does not, 
however, indicate that the physician felt the medical 
evidence on this issue was in equipoise.  Such an opinion 
also does not corroborate the claim that the appellant was 
exposed to the deceased's emesis, blood or feces.  The phrase 
"might have" shows instead that the psychiatrist was 
speculating as to the source of the veteran's infection.  Cf. 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).

It is further found that the historical basis for this 
physician's opinion is flawed.  This opinion indicated that 
the veteran was found positive for hepatitis C antibodies six 
weeks after the death of his roommate in December 1997.  
However, the clinical records of the veteran's stay in 
December 1997 clearly show that he tested positive for 
hepatitis C antibodies approximately one week after the death 
of the roommate.  It appears that the psychiatrist relied on 
the veteran's own recitation of his medical history and not a 
careful review of the available medical evidence.  Based on 
the inconsistencies between the history noted in this opinion 
and the actual medical records, the Board finds that this 
opinion has little probative value regarding the etiology of 
the veteran's hepatitis C virus.  See Godfrey v. Brown, 8 
Vet. App. 113, 118 (1995).

The other medical opinion regarding the etiology of the 
hepatitis C virus was provided by a physician working at the 
VA facility in question.  This opinion was based on a review 
of the veteran's actual medical records from his stay in 
December 1997.  The physician opined that it was highly 
unlikely that the veteran contracted hepatitis C virus during 
his stay at the VA facility based on the contemporaneous 
records.  The Board finds this opinion has high probative 
value as it is based on a review of the contemporaneous 
records and cites to medical authority regarding the 
incubation period of hepatitis C.

It is alleged by the veteran that the actual circumstances of 
his interactions with the deceased individual were concealed 
to prevent him from being returned to a room in the hospital.  
That is, he had blood to blood contact through cleaning the 
individuals vomit and defecation.  However, these claims are 
not supported by the contemporaneous evidence.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 476 (1991) (Greater weight is 
given to contemporaneous evidence regarding an alleged 
event).  The contemporaneous evidence soon after the death of 
the roommate indicates that the veteran was greatly concerned 
about his possible exposure to an infectious decease.  When 
queried what contact he had with the deceased individual, he 
only identified wiping away tears and having the individual 
cough in his face.  This is substantially different than the 
type of contact that the veteran testified about years later.  
While the veteran has indicated the reasons why his contact 
with the roommate was to be concealed while this individual 
was alive, this does not explain why he would continue to 
conceal his contact with the roommate after this individual's 
death.  

The veracity of the veteran's contentions in recent years is 
further undermined by his testimony regarding his history of 
substance abuse.  He has emphatically claimed that he did not 
have any significant intervenous drug use.  However, the 
contemporaneous histories given by the veteran in 1996 and 
1997 repeatedly noted a significant problem with daily 
intervenous use of illicit drugs to the point of the veteran 
attempting suicide through injection.  Based on this 
evidence, the Board cannot give much probative value to the 
veteran's subsequent claims of substantial blood to blood 
contact with his deceased roommate.  Therefore, the history 
related in his contemporaneous medical records from December 
1997 and used by the physician in his opinion of April 1999, 
are found to be accurate and reliable.

Based on the above analysis, the Board finds that the 
contemporaneous medical evidence from December 1997 and the 
medical opinion of most probative value indicates that the 
veteran's incurrance of the hepatitis C virus was not a 
proximate result of his stay in a VA facility.  Even if 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault could be shown on the 
part of the VA facility in December 1997, which it has not, 
the factual circumstances of the veteran's medical history 
and exposure to the deceased roommate cannot account for 
positive findings of hepatitis C antibodies approximately 7 
to 14 days after the alleged exposure.  Therefore, the 
preponderance of the medical evidence is against a claim of 
incurrance of the hepatitis C virus during the veteran's stay 
at a VA facility in December 1997.  As such, the benefit 
sought on appeal is denied.


ORDER

The appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

